EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kofi Aninakwa on 01/21/2022.
The application has been amended as follows: 
Claims 4–5 are canceled. 
Claims 1–3 and 6–18 are replaced with the claims in the attachment with the header "16621525's Proposed Examiner's Amendments CLEAN OK TO ENTER: /M.L.C./"
Reasons for Allowance
Claims 1 – 3 and 6 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing independent claim 1, is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a container for holding a photosensitive liquid for use in stereolithographic system having an element comprising a material that is transparent and a solid having a volume wherein at least 70% of the volume of the solid consists of open-celled pores having a pore size between 2 in 200 nm. 
This allowable feature is drawn to structures like aerogels which possess extremely low densities ( high porosity) while are also being rigid, transparent, heat resistant and semipermeable to gasses which limit the rate of polymerization of the photocurable liquid within the vat (see Page 18 line 8– Page 19 line 4). Importantly, the claimed pore size is smaller than the wavelength of the light (typically UV light) used for the polymerization. Consequently, there 
WO 2016149104 (of record) discloses a container (see figure 1) for holding a photosensitive liquid for use in a stereolithographic system (page 2 line 15- page 3 line 3) in which a reference layer is exposed to radiation for the layer-by-layer or continuous creation of workpieces, wherein at least one element of the container (see page 38-page 44), directly adjacent to the reference layer consists of at least one material that is transparent to the radiation and has pores (porous glass base layer 412) capable of storing and releasing an inhibitor (page 44 line1-page 46 line 2) , wherein inhibitor oxygen can be stored in the pores.
However, WO 2016149104 fails to disclose an element comprising a material that is transparent and a solid having a volume wherein at least 70% of the volume of the solid consists of open-celled pores having a pore size between 2 in 200 nm.
 US 20160136889 teaches a container with a semipermeable element (see below and ¶138–141). 

    PNG
    media_image1.png
    177
    523
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    177
    523
    media_image1.png
    Greyscale


US 20190016051 teaches a container a similar container with an optically transparent element (see Figure 1 and ¶37) which and permeable to an inhibitor (¶18). However, this element's material is much denser (see ¶25's "With the same porosity (for example 5%), the permeability can be increased by at least 20%-30%, at most up to 5 times of the permeability of semipermeable polymers (such as a sponge-like microporous polymers), or even 10 times."). 
However, this reference fails o remedy the above deficiencies. 
The following references are also relevant to semipermeable elements but fail to remedy the above deficiencies:
US 5391072's (of record) teachings at 21:11 – 52; and
US 20150360419's (of record) teachings at [0028 – 29].
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a container for holding a photosensitive liquid for use in stereolithographic system having an element comprising a material that is transparent and a solid having a volume wherein at least 70% of the volume of the solid consists of open-celled pores having a pore size between 2 in 200 nm. 
Claims 2 – 3 and 6 – 17 are allowed for the same reasons via their dependency on claim 10.
With respect to independent claim 18, this stereolithographic system comprises the allowable feature recited in claim 1.  Therefore, claim 18 is allowable for the same reasons identified above.


Response to Arguments
The above Examiner's Amendment and the above the claims 1 – 3 and 6 – 18 are allowed. Applicant's remarks are moot in view of the above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743